Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 4/14/20 has been entered.  Claims 1-3 and 7-18 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-3, 7-10, 13-15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/084651 Yano et al., as translated by US Pat. Application Publication No. 2010/0004367 Yano et al., which is also prior art, in view of US Pat. No. 7029744 Horstman et al.

Yano et al. discloses adhesive compositions having polymers, including polyethers which fall within the scope of the instantly claimed moisture curable polymer system,         including that of the instant claim 2, at Yano, paragraphs [0033]-[0070].  The polyether based polymers of Yano, paragraphs [0063]-[0070] and the silylated polyurethanes which result from Yano, paragraph [0109], all contain hydrolysable silyl groups.  Therefore, these polymers of Yano are 
Yano discloses using scaly or granular substance of particle sizes 0.1-5 mm, preferably, and in amounts of the instantly claimed component b at Yano, paragraphs [0223]-[0227].  The particle sizes of paragraph [0225] include particle sizes of the instantly claimed spacer particles.  The amounts of the scaly or granular substance of Yano, paragraph [0226] includes the amounts of the instantly claimed component b.  Yano’s scaly and granular particles are irregularly shaped by the definitions of “scaly” and “granular”.  The particles of paragraph [0227] fall within the scope of those of the instant claims.  
Yano, paragraph [0310] discloses their compositions for use as flooring adhesives.
See the entire disclosure of Yano, particularly the above cited sections thereof.


Yano does not exemplify adhesive compositions having the amounts and ingredient combinations of the instant claims.  Yano does not disclose the instantly claimed spacer particles comprising elastomeric material selected from the group consisting of at least one of ethylene-propylene-diene monomer and styrene-butadiene rubber.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the instantly claimed combinations of ingredients and amounts thereof in the compositions of Yano because they are encompassed by Yano and would have been expected to give adhesives suitable for use on flooring and having properties of the instantly claimed adhesives because Yano encompasses the instantly claimed ingredient combinations and amounts, as discussed above and throughout Yano.

Horstman, the abstract and column 3, lines 1 and 34-37 discloses using styrene-butadiene rubber and EPDM rubber, i.e. ethylene-propylene-diene monomer elastomeric material, in granular form in adhesives for flooring.  See Horstman, column 2, line 52 to column 4, line 15.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the instantly claimed spacer particles comprising elastomeric material selected from the group consisting of at least one of ethylene-propylene-diene monomer and styrene-butadiene rubber as the synthetic rubber scaly or granular substance of Yano, paragraph [0227] because they are encompassed by “synthetic rubber” of Yano, paragraph [0227], Horstman discloses using granules of styrene-butadiene rubber and ethylene-propylene-diene rubber in adhesive for flooring, as discussed above, and using granules of styrene-butadiene rubber  or ethylene-propylene-diene rubber in the adhesive of Yano would have been expected to give a combination of the properties of the adhesive of Yano coupled with the properties of the styrene-butadiene rubber  or ethylene-propylene-diene rubber granules of Horstman.  Horstman shows styrene-butadiene rubber or ethylene-propylene-diene rubber granules to be suitable for use in flooring.

3.     Claims 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/084651 Yano et al., as translated by US Pat. Application Publication No. 2010/0004367 Yano et al., which is also prior art, in view of US Pat. No. 7029744 Horstman et al., as applied to claims 1-3, 8-10, 13-15, and 18 in paragraph 2 above, further in view of US Pat. Application Publication No. 2003/0073765 Ddamulire et al.
     
Yano discloses the subject matter which makes obvious the claims as described in paragraph 2 above.  The discussion of paragraph 2 above is repeated here.



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the above discussed adhesives of Yano in the instantly claimed processes for constructing a structure and the instantly claimed floor structures of the instant claims 9-18 using the particular floor substrates, floor coverings, first substrate, and second substrate of the instant claims 11, 12, 16, and 17 because Yano states that their adhesives can be used as “interior panel adhesives”, “tiling adhesives”, “wall finishing adhesives”, and “floor finishing adhesives” of Yano, paragraphs [0308] and [0310], Yano encompasses all flooring substrates in their disclosed “floor finishing adhesives” and all wall substrates in their disclosed “wall finishing adhesives”, Ddamulire shows floor substrates, floor coverings, and substrates falling within the scope of those of the instant claims 11, 12, 16, and 17 at Ddamulire, paragraph [0012] to be common flooring materials which are adhesively applied to the disclosed common substrates, and the adhesives of Yano would have been expected to adhere the flooring materials common to Ddamulire and the instant claims 11, 12, 16, and 17 to the substrates common to Ddamulire and the instant claims 11, 12, 16, and 17, because these flooring materials and substrates are encompassed by the broad, non-limiting disclosure of Yano, e.g. paragraphs [0308] and [0310], and the adhesive properties of the adhesive compositions of Yano would have been expected in the final flooring or wall using these coverings and substrates commonly used in the construction industry, including the adhesive properties explicitly discussed by Yano and the adhesive properties inherent to the adhesives of Yano.

It is noted that Yano discloses using their adhesives as tiling adhesives.  Yano, paragraph [0223] discloses using their granular or scaly particles in the uses therein.  Yano, paragraph [0310] discloses using their adhesives in the uses recited therein.  “The curable composition of the present invention can also be used in the form of interior panel adhesives…tiling adhesives…floor finishing adhesives” encompasses using any of the prior mentioned adhesives in these uses.  “Floor finishing adhesives” would appear to include filling the visible joints of the flooring with the adhesive to “finish” the flooring, which is the same general purpose as described in Yano, paragraph [0223] but for flooring.  The joints between the tiles are usually filed with something. Just as brickwork may be adhered to a substrate with cement and the joints between the bricks filled with cement, one can both adhere and finish tiling with the same composition.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the above discussed adhesives of Yano in the instantly claimed processes for constructing a structure and the instantly claimed floor structures of the instant claims 9-18 using the particular floor substrates, floor coverings, first substrate, and second substrate of the instant claims 11, 12, 16, and 17 because Yano discloses using all of their prior adhesives as interior panel adhesives, tiling adhesives, and floor finishing adhesives at paragraph [0310], which encompasses their adhesive compositions of paragraphs [0223]-[0227], and these adhesives would have been expected to impart the joints of the interior panels, which includes walls, tiling, and floor finish with the 

Response to Applicant’s Arguments

4.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 2 and 3 above:

The rejections of paragraphs 2 and 3 above have been modified with the teachings of Horstman et al. in view of the applicant’s amendment and argument regarding using granules of styrene-butadiene rubber and ethylene-propylene-diene rubber.
It is noted that Yano discloses using their adhesives as tiling adhesives.  The joints between the tiles are usually filed with something. Just as brickwork may be adhered to a substrate with cement and the joints between the bricks filled with cement, one may adhere the substrates of Yano and fill the joints thereof with the same composition, including that of Yano, paragraph [0223] because Yano, paragraph [0310] encompasses all of the prior mentioned adhesives, including those of paragraph [0223].
The statement that the scales and granules of Yano would give uneven surfaces which could not bond a second substrate ignores the conventional use of such large granules in adhesives, such as the large granules of sand in cement, which is able to bond to the second substrate.  This argument lacks probative evidence and is not correct on its face.

In their response of 12/23/20:

As stated in the above rejection, Yano, paragraph paragraph [0310] encompasses all of the prior mentioned adhesives, including those of paragraph [0223], as being useful as tiling adhesives and floor finishing adhesives.
It is clear from Yano alone, that their compositions with scaly or granular particles of rubber would be useful as both the substance that gives luxurious designs, such as grout, and the tile and floor adhesives of Yano, paragraph [0310].  The applicant’s arguments “Therefore, one of ordinary skill in the art would not cover or compress this “luxurious appearance” with a second substrate, but claims 9-18 all require doing just that. The floor structure of claims 9-12 specify “at least one floor covering element applied over said adhesive.” Similarly, the method of claims 13-18 specify “applying a second substrate over said [adhesive] composition.” Consequently, modifying Yano to obtain the floor covering of claim 9 or the method of claim 13 would render Yano unsatisfactory for its intended purpose. Such a use of a primary reference in an obviousness rejection may not be sustained. As mandated by MPEP §2143, Section V, “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” The proposed amendment to Yano would indeed render this embodiment unsatisfactory for its intended purpose. For this reason, any obviousness rejection using Yano as the primary reference of method claims 9-18 cannot be maintained, regardless of the presence of or the teachings of any secondary references.” are therefore not persuasive.  There is no probative evidence that the compositions of Yano, paragraph [0223] with the scaly or granular rubber particles is not 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”  There is no probative evidence showing any unexpected results stemming from the instantly claimed inventions over the above cited prior art which is commensurate in scope with the instant claims and which compares to the closest prior art, particularly Yano.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].
The applicant argues “This argument was made in the previously-filed response but no valid response has been provided in the most recent Office Action. In the second paragraph of page 8 of the Office Action, it is noted that “Yano discloses using their adhesives as tiling adhesives.” Although that general statement is made at paragraph [0310] of Yano, one must read each reference in its entity. The applicants contend that one of ordinary skill in the art would recognize that the particular embodiment described by Yano at paragraphs [0223] through [0229] is to provide a “luxurious design” of an outer surface. Given that this use is 
The applicant argues “In addition, claim 9 specifies a “floor substrate” and “at least one floor covering element”; claim 15 specifies that the first substrate of the method of claim 13 is a floor substrate; and claim 18 specifies that the first substrate is a wall. The applicants contend that these claims are patentable both for the reasons explained above and because of the nature of substrates specified by these claims. When compared with the embodiment described by Yano at paragraphs [0223] through [0229] and its implicit requirement to keep open one surface of the adhesive so that its “luxurious designs” can be viewed, it is apparent that this embodiment is being conflated with other embodiments of Yano that might be more suitable as “wall finishing adhesives” or “floor finishing adhesives.” Such ‘finishing’ adhesives are used in a laminate or laminate structure, such as with a floor covering or wall covering, which is not contemplated by the relied-upon embodiment of Yano.”  Again, Yano, paragraph [0310] shows that all of their compositions are useful as tiling and flooring adhesives.  The cited prior art provides a prima facie case to make the instantly claimed compositions as discussed in the above rejection.  Yano, paragraph [0310] clearly teaches that all of their compositions are useful as tiling and flooring adhesives.  The ordinary skilled artisan prior to the instantly claimed invention would have 
The applicant argues “Turning next to the rejection of claims 1-3,7, and 8, the applicants contend that the weight percentage of the plurality of spacer particles in the adhesive composition and the size of the spacer particles is not rendered obvious by Yano. Comparing the content of the spacer particles, claim 1 specifies that the spacer particles are present in an amount of 0.2 to 10 weight percent. The purpose for this range is to achieve the effects uncovered by the invention, such as to control the thickness of the composition, improve acoustical performance, and reduce slippage. On the other hand, the disclosed loading range in Yano of the scaly or granular substance is 1 to 200 parts by weight per 100 parts by weight of the curable composition. As a preliminary matter, it is important to note that Yano does not characterize the scaly or granular substance as part of the “curable composition” per se. Regardless, converting Yano’s disclosed range based on ‘pph’ to weight percent leads to a range of 1 (1/101 x 100) to 67 (200/300 x 100). The only disclosed parameters to consider in selecting the particular value of the loading are the size of the substance and the outside wall material and design. Thus, one of ordinary skill in the art would not have intentionally selected such a low loading. Further selection is required to obtain the claimed size of 0.5 to 10 mm, compared with the size of the substances of Yano, which range from 0.01 to 5 mm.  Based on the acknowledgement in the Office Action that “Yano does not exemplify adhesive compositions having the amounts and 
Even if either of these variables is found to have been deemed result-effective, the applicants contend that, in view of the different purposes of the claimed spacer particles and the scaly or granular substance, one of ordinary skill in the art would not have modified Yano to select irregularly shaped spacer particles between 0.5 to 10 mm in size and use them in an amount of 0.2 to 10 weight percent. More specifically, the present application describes the impact of using the claimed irregularly shaped spacer particles. At paragraph [0049] of the published patent application hereof (U.S. Patent Application Publication No. 2011/0154772), the applicants report the following discovery:
The data in Table III show irregular shaped spacer particles significantly increase the force required to cause slippage as compared to spherical spacer particles of the same size or using no particles at all. Table III shows that four times more force is required to cause slippage when using irregular shaped spacer particles than when 1.5 mm spherical particles, or when no particles, are used. Further, eight times more force is required to cause slippage when using irregular shaped spacer particles than when SilentStik™ spherical particles are used.”
It is commonplace to use ball bearings to make things move with less resistance to movement.  Ball bearings are spherical.  If one places an object on a flat surface and places an object on top of ball bearings on said flat surface, the object will move easily.  Now, if one places a wedge, for example, by a round object, such as a car tire, it will not move easily.  These phenomenon are well understood by the ordinary skilled artisans in the instant arts.  Similarly, 
The applicant argues “Yano fails to disclose or even contemplate that the scaly or granular substances described therein would have this effect.”  They do not have to “contemplate that the scaly or granular substances described therein would have this effect” to give a prima facie case of obviousness.  This “effect” is predictable to the ordinary skilled artisan based on the ball bearing and wedge analogies discussed above.  This argument is therefore not persuasive.
The applicant argues “In fact, it is important to recall, as noted above, that the scaly or granular substance mentioned in only one embodiment in Yano is not part of the curable composition and therefore is not disclosed as improving the adhesive function in Yano. This is clear when reading how this constituent is introduced by Yano in paragraph [0223]:
For obtaining luxurious designs, a scaly or granular substance is incorporated in the curable composition of the present invention.”  The latter statement “a scaly or granular substance is incorporated in the curable composition of the present invention” shows that the scaly or granular substance is part of the curable composition.  This part of the applicant’s argument is therefore clearly not correct.  The remainder thereof is not persuasive because Yano, 
The applicant argues “This delineation of the scaly or granular substance from the curable composition is confirmed in paragraph [0226] of Yano, where the content of the scaly or granular substance is provided in parts of the scaly or granular substance per 100 parts of the curable composition. As explained with reference to paragraph [0049] of the present application, the claimed spacer particles play an important role in the adhesive’s function of bonding two substrates, as opposed to being merely decorative when coated over one substrate, which is the role of the scaly or granular substances of Yano.”  Yano, paragraph [0310] clearly shows all of Yano’s compositions to be useful for adhering tiles or flooring which includes the compositions of Yano, paragraph [0223].  Note all of the above examiner arguments in this regard above.  The applicant has shown no unexpected results stemming from the instantly claimed invention over that of the above cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art, specifically Yano.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  The above argued results would have been predictable to the ordinary skilled artisan prior to the instantly claimed invention based on basic physical principles discussed above.


The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejections, and for the full teachings of the .


5.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762